IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2362 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 34 DB 2017
                                :
           v.                   :            Attorney Registration No. 33803
                                :
J. MICHAEL FARRELL,             :            (Philadelphia)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 4th day of December, 2019, upon consideration of the Verified

Statement of Resignation, J. Michael Farrell is disbarred on consent from the Bar of this

Commonwealth, retroactive to March 10, 2017. See Pa.R.D.E. 215. Respondent shall

comply with the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).